 Case: 1:21-cv-00187-MWM Doc #: 9 Filed: 06/15/21 Page: 1 of 4 PAGEID #: 62




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF OHIO
                              WESTERN DIVISION - CINCINNATI

 UNITED STATES OF AMERJCA,                              Case No. I :2 1-cv-187

                         Plaintiff,                     Judge Matthew W. McFarland

                    V.


 FORTY-NINE THOUSAND, EIGHT
 HUNDRED EIGHTY DOLLARS AND srx
 CENTS ($49,880.06) IN UNITED STA TES
 CURRENCY,

                         Defendant.



                DEFAULT JUDGMENT AND DECREE OF FORFEITURE



       This matter comes before the Court on the motion of the United States for a default

judgment and decree of forfeiture (Doc. 8). The instant motion seeks a default judgment against

the defendant, Forty-Nine Thousand, Eight Hundred Eighty Dollars and Six Cents ($49,880.06) in

United States Currency; Tyshawn Jackson; Lawrence Parish; LaTasha Underwood; and all other

persons and entities who might have an interest in the defendant. The motion also seeks a decree

of forfeiture against the defendant.

       The United States filed a Verified Complaint for Forfeiture In Rem on March 18, 202 I ,

against Forty-Nine Thousand, Eight Hundred Eighty Dollars and Six Cents ($49,880.06) in

United States Currency. (Doc. I.) Cameron C. Rice, who is a Special Agent with the Drug

Enforcement Administration, verified the complaint. (Id.)

       The complaint alleges that the defendant is subject to forfeiture under 21 U.S.C.
 Case: 1:21-cv-00187-MWM Doc #: 9 Filed: 06/15/21 Page: 2 of 4 PAGEID #: 63




§ 881 (a)(6) because it represents property furnished or intended to be furnished in exchange for

a controlled substance, represents proceeds traceable to such an exchange, or was used or

intended to be used to facilitate any violation of 21 U.S.C. § 841 or a conspiracy to commit such

offense, in violation of 21 U.S.C. § 846. (Id.)

        A Warrant of Arrest In Rem, issued by the Court on March 23, 2021, directed the United

States Marshal Service ("USMS") or its delegate(s) to arrest the defendant.            (Doc. 2.)    In

accordance with the warrant, the USMS arrested the defendant, bringing it within the jurisdiction

of the Court. (Doc. 3.)

        Pursuant to Rule G(4)(b)(i) of the Supplemental Rules, "[t]he government must send

notice of the action with a copy of the complaint to any person who reasonably appears to be a

potential claimant on the facts known to the government before the end of the time for filing a

claim under Rule G(5)(a)(ii)(B)."      The direct notice instructs the potential claimant or the

potential claimant' s attorney of the following: 1) the date when the notice was sent, 2) the

deadline for filing a claim which is at least 35 days after the notice was sent, 3) that an answer or

a motion under Rule 12 must be filed no later than 21 days after filing the claim, and 4) the name

of the government attorney to be served with the claim and answer.               Supplemental Rule

G(4)(b)(ii). "The notice must be sent by means reasonably calculated to reach the potential

claimant." Supplemental Rule G(4)(b)(iii)(A).

       In this case, the United States represents that it has sent direct notice of this action with a

copy of the complaint to all known potential claimants.

       On March 25, 2021 , the United States sent direct notice and a copy of the complaint by

regular and certified U.S. Mail to potential claimant Tyshawn Jackson through his attorney,

William R. Gallagher, Esq., advising him that the deadline for filing a claim was April 29, 2021.



                                                  2
  Case: 1:21-cv-00187-MWM Doc #: 9 Filed: 06/15/21 Page: 3 of 4 PAGEID #: 64




(Doc. 5.)

        On March 25, 2021 , the United States also sent direct notice and a copy of the complaint

by regular and certified U.S. Mail to potential claimants Lawrence Parish and LaTasha

Underwood, advising them that the deadline for filing a claim was April 29, 2021. (Id.)

        Pursuant to Rule G(4)(a)(iv)(C) of the Supplemental Rules, the United States is required

to publish notice in a manner reasonably calculated to notify potential claimants of the civil

forfeiture action on an official internet government forfeiture site for at least 30 consecutive days.

        The United States posted notice of this civil forfeiture action on the official internet

government forfeiture site, (www.forfeiture.gov), beginning on March 26, 2021, for 30

consecutive days. (Doc. 4.)

       On May 28, 2021, the Clerk of this Court entered a default against Tyshawn Jackson;

Lawrence Parish; LaTasha Underwood; the defendant, Forty-Nine Thousand, Eight Hundred

Eighty Dollars and Six Cents ($49,880.06) in United States Currency; and all other persons and

entities who might have an interest in the defendant as authorized by Rule 55(a) of the Federal

Rules of Civil Procedure for failure to file a claim and answer as required by 18 U.S.C.

§ 983(a)(4)(A) and (B) and Rule G of the Supplemental Rules for Admiralty or Maritime Claims

and Asset Forfeiture Actions. (Doc. 7.)

       No person or entity has filed a claim to the defendant or an answer to the complaint, and

the time to do so has expired.

       Therefore, it is hereby ORDERED that, in accordance with Rule 55(b)(2) of the Federal

Rules of Civil Procedure, a default judgment is granted to the United States against the following:

        I.     The defendant, Forty-Nine Thousand, Eight Hundred Eighty Dollars and Six Cents

               ($49,880.06) in United States Currency;


                                                  3
 Case: 1:21-cv-00187-MWM Doc #: 9 Filed: 06/15/21 Page: 4 of 4 PAGEID #: 65




        2.      Tyshawn Jackson;

        3.      Lawrence Parish;

        4.      LaTasha Underwood; and

        5.      All other persons and entities who might have an interest in the defendant,

for failure to file a claim and answer pursuant to 18 U.S.C. § 983(a)(4)(A) and (B) and Rule G of

the Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions.

        It is further ORDERED, ADJUDGED, and DECREED that:

        I.      All right, title, and interest in the defendant is CONDEMNED and FORFEITED

to the United States, pursuant to 21 U.S.C. § 88 I (a)(6), because it represents property furnished or

intended to be furnished in exchange for a controlled substance, represents proceeds traceable to

such an exchange, or was used or intended to be used to facilitate any violation of 2 I U.S.C. § 841

or a conspiracy to commit such offense in violation of 21 U.S.C. § 846;

        2.      All right, title, and interest in the defendant is vested in the United States, and no

right, title, or interest shall exist in any other person or entity;

        3.      The United States or an authorized agent thereof shall dispose of the defendant in

accordance with the law; and

        4.      The Court shall retain jurisdiction to enforce the terms of this Order.

        IT IS SO ORDERED.

                                                  UNITED STATES DISTRICT COURT
                                                  SOUTHERN DISTRICT OF OHIO



                                            By:
                                                  1k:~~~1::W
                                                     4
